IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs October 4, 2005

                  STATE OF TENNESSEE v. VIVIAN BRAXTON

                      Appeal from the Criminal Court for Shelby County
                         No. 03-05618    John P. Colton, Jr., Judge



                  No. W2004-02506-CCA-R3-CD - Filed November 10, 2005


The Defendant, Vivian Braxton, pled guilty to one count of theft between ten and sixty thousand
dollars, a Class C felony. After a sentencing hearing, the trial court sentenced the Defendant as a
Range I, standard offender, to three years to be served as follows: six months in the County
Workhouse with the remainder suspended, and three years of probation to follow the confinement.
The Defendant now appeals, contending that the trial court erred in declining her request for judicial
diversion; denying her request for full probation; and in ordering her to serve six months day-for-day
in confinement. We modify the Defendant’s sentence insofar as removing any requirement that she
serve her period of confinement day-for-day. In all other respects, we affirm the judgment of the trial
court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed as
                                         Modified

DAVID H. WELLES, J., delivered the opinion of the court, in which JERRY L. SMITH and ALAN E.
GLENN , JJ., joined.

Leslie Ballin, Memphis, Tennessee, for the appellant, Vivian Braxton.

Paul G. Summers, Attorney General & Reporter; Jennifer L. Bledsoe, Assistant Attorney General;
William L. Gibbons, District Attorney General; Linda Kirklen, Assistant District Attorney General;
and Mike Meyers, Assistant Attorney General Special Prosecutor, for the appellee, State of
Tennessee.

                                             OPINION

                                             FACTS
       Robert Dinkelspiel testified that he is the appointed receiver for Pee Wee Wisdom Child
Development Center in Memphis, a nonprofit corporation (“the Center”). He further testified that
the day-to-day operations of the Center were handled by the Defendant’s sister, Jean Johnson. The
Defendant was a salaried employee of the Center and acted as an overseer. Mr. Dinkelspiel stated
that, as receiver, he is responsible for handling the financial affairs of the Center and investigating
whether there had been “any financial impropriety with regard to the operation of that center.” He
explained that his investigation had not yet been completed, but that he had conducted an inquiry
into the payment of rent by the Center.

        Mr. Dinkelspiel explained that the Defendant and her husband owned the land and the
building in which the Center was located and operated. Accordingly, the Center had paid rent to the
Defendant and her husband since its opening in 1994. As part of his inquiry, Mr. Dinkelspiel hired
two experts to determine the fair rental value of the property from 1994 forward. One of the experts
determined that the reasonable annual rental value for the property in 1994 was $29,172. The other
expert determined that the reasonable annual rental value for the property in 1994 was $48,856.60.
In conducting his investigation, Mr. Dinkelspiel averaged these two figures, arriving at the sum of
$39,014.30. Mr. Dinkelspiel compiled these figures for years 1994 through 2003. By doing so, he
arrived at a total average reasonable rental value for that entire period of time of $446,684.30.

        Mr. Dinkelspiel then calculated the rent payments that the Defendant was paid during that
time period, using the figures reported on the Center’s Form 990: a report that nonprofit
corporations are required to file with the Internal Revenue Service (“the IRS”). The total dollar
amount reported to the IRS as paid in rent payments by the Center from 1994 through 2003 was
$777,200. Subtracting the cumulative reasonable rental value from the cumulative actual rental paid,
Mr. Dinkelspiel determined that the Center had overpaid rental to the Defendant and her husband
in the amount of $330,515.70 for the years 1994 through 2003.

        Mr. Dinkelspiel also testified that, in January 1994, the Defendant had an appraisal of the
property performed. According to that appraisal, the reasonable annual rental value of the property
in 1994 was $27,500. Mr. Dinkelspiel then applied a three percent rate of inflation over the ensuing
years and arrived at a total reasonable rental value for the period 1994 through 2003 of $315,256.68.
Using the Defendant’s own 1994 appraisal, Mr. Dinkelspiel determined that the Defendant had been
overpaid over $400,000.

        Mr. Dinkelspiel explained that the Center was “very, very heavily subsidized by the State of
Tennessee with regard to payment of tuition, that is child care expense and food by the State of
Tennessee.”1 In conjunction with these subsidies, the State required the Center to collect a “co-pay”
from the parents of the children enrolled at the center. Mr. Dinkelspiel stated that his investigation
revealed that the Center should have been collecting approximately $2,000 per month from parents
in co-payments.2 The Form 990 filed with the IRS indicated that, in 1994, the Center collected
$71,259 in parental fees. The Form 990 filed with the IRS for 1995 indicated receipts from parental
fees of $63,643; 1996 fees were $56,863; 1997 fees were $3,886. The Forms 990 filed for years

         1
           The defense stipulated at the Defendant’s guilty plea hearing that the Defendant “received approximately three-
point-five million dollars from the State of Tennessee to care for children that came to her day care.”

         2
             Apparently, the Center also collected fees from “private pay” parents, whose children were not subsidized by
the State.

                                                            -2-
1998 through 2002 indicated that the Center collected no parental fees for those periods. As to the
fees that were collected, Mr. Dinkelspiel testified, “[w]e’re not comfortable with where all that cash
went.”

        Mr. Dinkelspiel also testified that the Defendant had repaid $65,877.49 to him as receiver
for the Center pursuant to a promissory note held by the Center on which she was liable. A balance
of $15,097.72 remained due under the note. The note was not related to the amounts he deemed the
Center to have overpaid in rent.

        When asked about his dealings with the Defendant, Mr. Dinkelspiel described her as
“hostile.” He continued: “it’s been unpleasant whenever I have to deal with her,” and “[she] has
abused me and my staff on numerous occasions.” Mr. Dinkelspiel added that, as of April 2004, there
continued outstanding a set of interrogatories that he had submitted to the defense in October 2003.

       Angela Graves testified that she is an attorney and certified public accountant. She reviewed
the Center’s financial data in conjunction with Mr. Dinkelspiel’s receivership. She determined that
in 2003, the year in which Mr. Dinkelspiel was appointed receiver, the Center collected $64,600 in
parental fees. This money had not been turned over to the receiver, however.

        Ms. Graves also examined the Defendant’s IRS Forms 1040 for years 1994 through 1999.
For year 1996, the Defendant reported receiving $60,000 in rental income from the Center.
However, the Form 990 for that year indicates that the Center reported paying the Defendant and her
husband a total of $150,000 in rental payments. The total difference between the rental reported as
paid by the Center, and the rental reported as received from the Center, was $111,000 for years 1994
through 1999; that is, the Defendant under-reported her income by a total of $111,000 over the
course of those six years.

       Mr. Van Drayton testified that he works for a private probation company and had reviewed
the Defendant’s presentence report. He testified that his company would be able to supervise the
Defendant in either a primary or secondary capacity should she be released on probation. The
Defendant would bear the expense of his company’s participation.

        James Wright, certified public accountant, testified that the Center had been a client of his
since 1993, having been hired at that time by the Defendant. He has prepared the general ledger and
the financial statements for the Center since 1994.

        Mr. Wright explained that, initially, he received separate checks for rental payments from the
Center: one for the rental of vans and one for the rental of the real property. Later, these payments
were consolidated into a single check and he reported both forms of rent as “rent.” He testified, “it
was still understood that it was for both the van rental and for the rent.”

       Mr. Wright explained that the Center participated in a food program on a “cost
reimbursement” basis. That is, the Center would purchase food for the enrolled children and then


                                                 -3-
submit a document to the State for reimbursement of the cost. Mr. Wright stated that he performed
audits of the food program at the Center and never found any discrepancies.

        Mr. Wright was familiar with a 1999 payment in the sum of approximately $90,000 that the
Center made to the Defendant as “back rent.” He explained that this sum was “basically a
reimbursement for funds that, well, she had spent to get that corporation up and going.” He testified
that, when he initially viewed the Center prior to its opening, “it was just a shell.” The Defendant
provided the money to convert the property into an operational day care center. The Defendant also
provided the money needed to buy initial equipment and supplies.

        Mr. Wright was also familiar with a transaction whereby the Defendant used funds from the
Center to perform renovations at one of her for-profit day care centers. When he discovered this
transaction, he called the Defendant and informed her that the transaction was improper and the
money would have to be repaid. He prepared the necessary documents to reflect the repayment and
told her that the rehabilitative transaction would have to be approved by the Center’s board of
directors. Mr. Wright stated that he prepared an interest-bearing promissory note for the repayment.
He explained that, in order to set the interest rate, he would “usually try to see what prime is and I
think I knocked it up a couple of percentages.” The note required monthly payments by the
Defendant, which she made.

       Mr. Wright testified that the amount of money the Defendant took from the Center to
renovate her for-profit center was approximately $108,000. The amortization schedule for her
repayment of this sum was ten years. The Defendant provided him with a document reflecting board
authorization of the repayment transaction. Mr. Wright testified that the promissory note for the
repayment of the money diverted from the Center bore the signatures of all of the board members.

        Mr. Wright testified that, due to his oversight, he failed to prepare Forms 1099 for the
Defendant reflecting rents that the Center paid to her. These forms would have been sent to the
Defendant for her use in calculating and reporting the rental income she received from the Center.
Mr. Wright testified that he did not prepare the Defendant’s individual tax returns until after the
investigation began.

         On cross-examination, Mr. Wright acknowledged that the “back rent” payment may actually
have been made in 1996. He stated that he was given “[n]o board minutes, no documentation” in
support of that payment. He further explained that his documents reflected that the Defendant had
spent $15,797 in start-up costs for equipment, including playground equipment. He stated that he
had never seen a contract between the Defendant and the State for the provision by the State of funds
for start-up costs.

       On redirect, Mr. Wright testified that, in addition to the $15,000 in start-up costs for
equipment, another $259,000 was spent in start-up costs. Mr. Wright testified that, as far as he
knew, that money came from the Defendant’s personal funds. He did not know if the Center ever
received a grant for start-up costs.


                                                 -4-
       Mr. Wright acknowledged that the improvements made to the real estate that eventually
housed the Center would belong to the Defendant once the Center vacated the premises.

        Anthony Carter testified that he is a sergeant with the City of Memphis Police Department.
He stated that, with the assistance of the Defendant and Florence Mason, he had enrolled his three
daughters with one of the Defendant’s for-profit Pee Wee Centers. He stated that the Defendant
“always appeared to be [a] caring person, warm and always willing to do whatever she could to try
to help anybody.” He testified that he has known the Defendant since 1991 and has seen her three
day care centers grow in that time. Her top priority appeared to be “providing for the children.” In
his opinion, the Defendant’s forging signatures and providing false documents would be inconsistent
with her character. Sgt. Carter stated that he supported the Defendant’s request for diversion or
probation. He testified: “There’s been some misfortunes that have occurred, but overall I look at
[the Defendant] as being someone who is very conscientious about what she does, takes pride in
trying to do the very best and provide the best service that she can.”

         Danny Fay testified that he is a Special Agent with the Tennessee Bureau of Investigation.
In that capacity, he investigated allegations against the Defendant at the request of the District
Attorney General’s office. In conjunction with his investigation, he took a sworn statement from the
Defendant, in the presence of her attorney, in which “she confessed to the allegations.”

       Agent Fay explained that, during his investigation, “it was determined that [the Defendant]
made about a thirty-five hundred square foot addition to the for-profit center using State money,
which is a crime.” The Defendant told him that she took the money from the Center because “she
had no conventional way of getting that money.”

        Agent Fay agreed that this case had been “highly publicized.” He also agreed that the theft
of public funds was a “problem” in Shelby County. He added: “unfortunately this is a problem that
we’re having and I’m seeing more and more of it.” He also stated, however, that he was “stunned”
when he learned that the Defendant was repaying the money that she had misappropriated from the
Center.

        The Defendant testified that she is fifty-six years old, has been married thirty-three years and
has one grown daughter. She has a master’s degree in guidance and counseling. She has worked
as a teacher. She has no prior criminal record. The Defendant testified that she does not drink
alcohol or use illegal drugs. She attends church. She has hypertension and has taken prescription
medication for depression.

        The Defendant admitted to having forged the signatures of board members to a document
drawn up by Mr. Wright and she admitted to having falsified minutes. She knew at the time that her
actions were wrong but stated that, “at the time that I was doing it, I didn’t give too much thought
to it. It was just, you know, it was convenient and I did it out of convenience, I guess.” The
Defendant stated that she was “immensely, . . . terribly sorry” for her criminal actions and that she



                                                  -5-
accepted responsibility for them. She testified that she was “truly remorseful” and explained that
her actions were “totally out of character.”

       As to the reason for her misappropriation of Center funds, she testified:

                I had the opportunity to buy a property next door to my for-profit center. And
       at that time I tried to get financing from the bank and was basically turned down.
       The property was purchased with the intent of providing some kind of cover for the
       school aged children, who at the time was occupying a space within the center, the
       main center. And the summers had just gotten so hot, I decided it would be nice, you
       know, if I could actually have the place renovated, you know, so the children could
       actually be out of the sun for a portion of time and, you know, we could switch their
       activities, some activities in and some out.

She did not realize that using the Center’s fund for this purpose was wrong until Mr. Wright
informed her that she “couldn’t do that.” Thereafter, she signed the promissory note that Mr. Wright
prepared, which bore an interest rate of “seven or seven and a half” percent. Following that, she
made payments on the note on a monthly basis.

       As to the payment of $90,000 in “back rent,” the Defendant explained:

               I at some point, I don’t know, I discovered that I was only receiving real
       estate rent, and that was rent for the real property, which was the building, the square
       footage and the like. I was not receiving rent for the contents. I had approximately
       $60,000.00 worth of contents and I had not been paying myself rent for the personal
       property. So I approached Mr. Wright about the personal property as well as the
       start-up money. And he told me to give him the receipts, and I did, the same receipts
       that I have since given to the receiver. And he did a calculation, came up with that
       schedule and told me that I was entitled to about $90,000 based on his calculations.

       As to the discrepancies between the amount of rent the Defendant was paid by the Center and
the amount of rental income that she reported to the IRS, the Defendant testified that her system for
keeping up with receipts was “flawed.” She stated, “I wasn’t trying to get away with not reporting
that.” Rather, she did not keep sufficiently accurate records.

       The Defendant testified that, over the years, the number of “private pay” children in the
Center decreased until, eventually, the Center’s children were all subsidized. As to collecting the
co-pays due on these children, the Defendant stated, “we collected what the parents paid. You know,
we didn’t harass them for payment.”

        The Defendant stated that it was Mr. Dinkelspiel who had spoken “very harshly” to her when
she called to inquire about one of her servicemen being paid.



                                                 -6-
      With regard to her punishment, the Defendant stated that she did not want to go to jail, but
wanted to continue her work in child care. She continued:

       Child care has been my life and I know that, you know, the paper transactions was
       wrong. I know I did wrong there. But as far as caring for folk’s children, I do have
       a genuine passion for what I do. I have a genuine passion for what I do. And I have
       invested all of my life and, you know, these children depend on me.

The Defendant explained that she also did not want to be confined to her home because she would
not be able to interact with the children from there. She stated:

       I get more enjoyment out of just walking around [the day care center] and holding
       hands and singing songs and clapping and that sort of thing.

She continued:
       if the judge allows me to stay out of jail, I’ll do everything in my power, I guess, to
       try to redeem myself because I am a good person regardless of what the figures point
       out, I am a good person. And I spend the majority of my time and a great deal of the
       money that I take in for the day care children.

        The Defendant stated emphatically that the Center never received any grant money from the
State for start-up money. She testified that the money needed to get the Center operational was her
“personal money.”

        On cross-examination the Defendant admitted that she had fabricated the minutes of a board
meeting with regard to approving the $90,000 payment of back rent to her. She explained that the
$90,000 actually represented both back rent for the use of the personal property with which she had
equipped the Center, and reimbursement for some start-up costs. She also explained that, during the
years that she was charging the Center $10,000 a month for rent, that sum included both real property
rent and personal property rent. For the real property rent, she used $1.50 per square foot as her
calculation.

        The Defendant acknowledged that, before she appropriated the $108,000 from the Center for
improvements to one of her for-profit centers, she did not apply for a bank loan. She stated that, a
short time prior to that, she “had met with a great deal of resistance when [she] tried to get a loan to
purchase the property next to [her].”

       After the sentencing hearing, the trial court entered a written sentencing order. The trial court
reviewed the testimony and found that “[i]t appears from the record that almost half a million dollars
were received by Defendant illegally.” The court continued:

              Considering diversion the court reviewed factors in granting or denying it.
       The court finds that the circumstances of this offense are totally repugnant to society


                                                  -7-
         and to this geographic area. Public funds provided by statute to help poor children
         and poor parents to better themselves and provide care for indigent children while
         poor parents attempt to work were literally stolen from these less fortunate people
         and the public coffers. Diversion from this record would not serve the public. The
         deterrence value to the convicted Defendant and others not convicted must be
         considered. This court finds from the record that Judicial Diversion will not serve
         the interests of the public or the Defendant.
                  The circumstances of the offense are of such a nature as to outweigh all other
         factors favoring probation. The best interests of the public must again be looked at
         as well as that of the Defendant. The court notes a certain lack of candor from
         Defendant. The proof shows an educated person who has degrees. The record
         reflects calculated taking of public money, which could be used to help less fortunate
         folks and a scheme that seemed to start when Defendant served on the board of
         another care taker Mrs. Madison.
                  This court further finds other incidents in this community have been
         increasingly present regarding matters of this [kind]. The Defendant[’]s crime was
         the result of intentional, knowing and reckless conduct and motivated by a desire to
         profit or gain from the criminal behavior.
                  The Defendant knew from previous work with Ms. Madison that she could
         use the same type of criminal conduct or scheme.
                  This court finds for all of the stated reasons it cannot grant total probation.
         Defendant would be eligible for parole under our law in approximately one year
         without diversion or probation.
                  Since Defendant is taking medication for emotional problems and made some
         restitution the Court finds Defendant must serve six months day per day, be put on
         three years of probation after that, and make restitution to the State of Tennessee in
         an amount to be determined by the local Chancery Court . . . .

The Defendant now challenges the trial court’s sentencing decision, claiming that the trial court erred
in not granting her either judicial diversion or full probation, and also that the trial court’s order of
six months of confinement “day per day” is excessive and denies her “good conduct credits.”

                                    STANDARD OF REVIEW
        Before a trial court imposes a sentence upon a convicted criminal defendant, it must consider
(a) the evidence adduced at the trial and the sentencing hearing; (b) the presentence report; (c) the
principles of sentencing and arguments as to sentencing alternatives; (d) the nature and
characteristics of the criminal conduct involved; (e) evidence and information offered by the parties
on the enhancement and mitigating factors set forth in Tennessee Code Annotated sections 40-35-
 113 and 40-35-114;3 and (f) any statement the defendant wishes to make in the defendant’s own


         3
          W e note that the legislature has recently amended several provisions of the Criminal Sentencing Reform Act
of 1989, said changes becoming effective June 7, 2005. However, the Defendant’s crime in this case, as well as her
                                                                                                         (continued...)

                                                         -8-
behalf about sentencing. See Tenn. Code Ann. § 40-35-210(b); State v. Imfeld, 70 S.W.3d 698, 704
(Tenn. 2002). To facilitate appellate review, the trial court is required to place on the record its
reasons for imposing the specific sentence, including the identification of the mitigating and
enhancement factors found, the specific facts supporting each enhancement factor found, and the
method by which the mitigating and enhancement factors have been evaluated and balanced in
determining the sentence. See State v. Samuels, 44 S.W.3d 489, 492 (Tenn. 2001).

         Upon a challenge to the sentence imposed, this court has a duty to conduct a de novo review
of the sentence with a presumption that the determinations made by the trial court are correct. See
Tenn. Code Ann. § 40-35-401(d). However, this presumption “is conditioned upon the affirmative
showing in the record that the trial court considered the sentencing principles and all relevant facts
and circumstances.” State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). If our review reflects that
the trial court followed the statutory sentencing procedure, that the court imposed a lawful sentence
after having given due consideration and proper weight to the factors and principles set out under
the sentencing law, and that the trial court’s findings of fact are adequately supported by the record,
then the presumption is applicable, and we may not modify the sentence even if we would have
preferred a different result. See State v. Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim. App. 1991).
We will uphold the sentence imposed by the trial court if (1) the sentence complies with the purposes
and principles of the 1989 Sentencing Act, and (2) the trial court’s findings are adequately supported
by the record. See State v. Arnett, 49 S.W.3d 250, 257 (Tenn. 2001). The burden of showing that
a sentence is improper is upon the appealing party. See Tenn. Code Ann. § 40-35-401 Sentencing
Commission Comments; Arnett, 49 S.W.3d at 257.

I. Denial of Judicial Diversion
        The Criminal Sentencing Reform Act of 1989 provides that, after accepting a guilty plea, a
trial court

         may defer further proceedings against a qualified defendant and place such defendant
         on probation upon such reasonable conditions as it may require without entering a
         judgment of guilty and with the consent of the qualified defendant. Such deferral
         shall be for a period of time not less than the period of the maximum sentence for the
         misdemeanor with which the person is charged, or not more than the period of the
         maximum sentence of the felony with which the person is charged.

Tenn. Code Ann. § 40-35-313(a)(1)(A). This form of probation is known as “judicial diversion” and
has been described by our supreme court as “legislative largess.” State v. Schindler, 986 S.W.2d
209, 211 (Tenn. 1999). The Defendant in this case is a “qualified defendant” because she has pled
guilty to an eligible offense and has not previously been convicted of a felony or a Class A
misdemeanor. See Tenn. Code Ann. § 40-35-313(a)(1)(B)(i).


         3
          (...continued)
sentencing, predate the effective date of these amendments. Therefore, this case is not affected by the 2005 amendments,
and the statutes cited in this opinion are those that were in effect at the time the instant crime was committed.

                                                          -9-
        Before determining whether to grant or deny judicial diversion, a trial court must consider
the following factors: “(a) the accused’s amenability to correction, (b) the circumstances of the
offense, (c) the accused’s criminal record, (d) the accused’s social history, (e) the status of the
accused’s physical and mental health, and (f) the deterrence value to the accused as well as others.”
State v. Bonestel, 871 S.W.2d 163, 168 (Tenn. Crim. App. 1993), overruled on other grounds by
State v. Hooper, 29 S.W.3d 1, 9 (Tenn. 2000). Additionally, the trial court should consider the
accused’s attitude, behavior since arrest, emotional stability, current drug use, past employment,
home environment, marital stability, family responsibility, general reputation, and the likelihood that
judicial diversion will serve the ends of justice and best interests of both the public and the accused.
See State v. Cutshaw, 967 S.W.2d 332, 343-44 (Tenn. Crim. App. 1997).

         Moreover, the record must reflect that the court has weighed all of the factors in
         reaching its determination. The court must explain on the record why the defendant
         does not qualify under its analysis, and if the court has based its determination on
         only some of the factors, it must explain why these factors outweigh the others.

State v. Electroplating, Inc., 990 S.W.2d 211, 229 (Tenn. Crim. App. 1998) (citation omitted).

        We review a trial court’s decision on whether or not to grant judicial review under an abuse
of discretion standard. See Cutshaw, 967 S.W.2d at 344. Where the trial court follows the required
procedure for determining whether or not to grant judicial diversion, we must affirm the trial court’s
ruling if any substantial evidence exists to support it. See id.

        In this case, the trial court determined to deny diversion on the bases of the circumstances
of the offense; deterrence considerations; the Defendant’s “lack of candor”; and because diversion
would not serve the interests of the public or the Defendant. There is substantial evidence in the
record to support the trial court’s decision. Moreover, these factors together provide a proper basis
upon which to deny diversion.4

       As noted by the trial court, the Defendant is an educated woman. She has been in the day
care business for many years. She sat on the board of Cherokee Children and Family Services, a
child care broker, from 1992 to 1999. When she created the nonprofit Center in 1993-94, Mr.
Wright made her fully aware “about the importance of making sure that it wasn’t treated as an
owned entity. That it was a community entity and that it belonged to the people and the individual
was no more than just an employee. And anything that was done that was out of the ordinary
operations of the corporation had to have board approval.” He further testified that “it was always
understood that . . . [the Center] was . . . an entity that belonged to the people.” Indeed, the
Defendant admitted that, at the time she created the Center, she understood the significance of its

         4
           The Defendant asserts in her appellate brief that the trial court devoted “a mere paragraph” to setting forth its
analysis on the Defendant’s request for judicial diversion. We read the trial court’s sentencing order more broadly.
W hile the trial court referred to “probation” in the remaining paragraphs of its order, we note that judicial diversion is
a form of probation. See Tenn. Code Ann. § 40-35-313(a)(1)(A). Accordingly, we read the trial court’s findings
regarding the Defendant’s suitability for full probation as applicable equally to her suitability for judicial diversion.

                                                           -10-
nonprofit status and that the Center’s assets were to be used to provide quality daycare services to
the working poor.

       Nevertheless, beginning in 1996, the Center began paying rental to the Defendant far in
excess of what her own appraiser told her it was worth. In addition to this inflated monthly rent, the
Defendant arranged for a $90,000 payment of “back rent.”5 Subsequently, the Defendant withdrew
$108,000 from the Center to use for improvements to one of her for-profit facilities. When he
learned of this withdrawal, Mr. Wright advised her that the transaction was improper and the money
would have to be repaid. Although she was informed that the Center’s board of directors would have
to approve the transaction, the Defendant falsified minutes and signatures to make it appear as
though Board approval had been obtained.

        This evidence points to the conclusion that the Defendant knowingly and intentionally bilked
the Center out of substantial funds. Her partial repayment of the funds she “borrowed” to improve
another of her facilities does not overcome the egregiousness of the Defendant’s conduct. Nor does
the use to which she put the money excuse the Defendant’s behavior. The Defendant makes much
of the fact that the “borrowed” money was used to better another child care facility. We are not
persuaded. The improvements still accrued to the Defendant’s benefit, as she owned the real
property that was being improved. She also operated it as a for-profit facility. Moreover, the
improvements do not account for the exorbitant rent monies she charged the Center.

        The Defendant repeatedly misused taxpayer money, over an extended period of time. The
trial court found not credible the Defendant’s protestations that her actions were merely the results
of mistakes and convenience and poor record keeping. We will not second-guess the trial court in
this regard. The Defendant’s lack of candor suggests a reduced capacity for rehabilitation. These
factors are sufficient to support the trial court’s denial of judicial diversion.

        Moreover, considerations of deterrence also support the trial court’s denial of judicial
diversion. Our supreme court has instructed us to presume that

        a trial court’s decision to incarcerate a defendant based on a need for deterrence is
        correct so long as any reasonable person looking at the entire record could conclude
        that (1) a need to deter similar crimes is present in the particular community,
        jurisdiction, or in the state as a whole, and (2) incarceration of the defendant may
        rationally serve as a deterrent to others similarly situated and likely to commit similar
        crimes.

State v. Hooper, 29 S.W.3d 1, 10 (Tenn. 2000) (footnote omitted). Factors indicating a need for
deterrence include proof that (1) incidents of the charged offense are increasingly present in the
community; (2) the defendant’s crime was the result of intentional, knowing, or reckless conduct or


        5
          The Defendant approved a similar transaction while sitting on the board of Cherokee Children and Family
Services to the benefit of Ms. W illie Ann Madison, the organization’s executive director.

                                                      -11-
was otherwise motivated by a desire to profit or gain from the crime; (3) the defendant’s crime
received substantial publicity exceeding that of the typical case; (4) the defendant was a member of
a criminal enterprise; and/or (5) the defendant previously engaged in criminal conduct of the same
type as the instant offense. See id. at 10-12. “These factors are meant to serve only as a guide, and
a court need not find that all of these factors are present before ordering incarceration based on a
need to deter similar crimes.” Id. at 12.

        Here, Agent Fay testified that the theft of public funds in Shelby County was a problem, and
that he was seeing “more and more of it.” Agent Fay also testified that this case was “highly
publicized.” He referred to newspaper articles, articles on the internet, and a press conference
including several television and radio stations on the day the Defendant was indicted. Copies of
newspaper articles were admitted into evidence. Representatives of the press were present at the
sentencing hearing. These factors, together with the nature of the Defendant’s criminal conduct,
support the trial court’s determination that diversion should be denied in order to deter further
criminal activity. All of these factors also support the trial court’s conclusion that diversion in this
case would not serve the public’s interest.

        In sum, we see no abuse of discretion by the trial court in denying the Defendant’s request
for judicial diversion. This issue is without merit.

II. Denial of full probation
         We turn now to the Defendant’s contention that the trial court erred by not fully probating
her sentence. A defendant is eligible for probation if the actual sentence imposed upon the defendant
is eight years or less and the offense for which the defendant is sentenced is not specifically excluded
by statute. See Tenn. Code Ann. § 40-35-303(a). The trial court shall automatically consider
probation as a sentencing alternative for eligible defendants; however, the defendant bears the burden
of proving his or her suitability for probation. See id. § 40-35-303(b). No criminal defendant is
automatically entitled to probation as a matter of law. See id. § 40-35-303(b), Sentencing
Commission Comments; State v. Davis, 940 S.W.2d 558, 559 (Tenn. 1997). Rather, the defendant
must demonstrate that probation would serve the ends of justice and the best interests of both the
public and the defendant. See State v. Souder, 105 S.W.3d 602, 607 (Tenn. Crim. App. 2002).

        In determining whether to grant probation, the court must consider the nature and
circumstances of the offense; the defendant’s criminal record; his or her background and social
history; his or her present condition, both physical and mental; the deterrent effect on the defendant;
and the defendant’s potential for rehabilitation or treatment. See id. If the court determines that a
period of probation is appropriate, it shall sentence the defendant to a specific sentence but then
suspend that sentence and place the defendant on supervised or unsupervised probation either
immediately or after the service of a period of confinement. See Tenn. Code Ann. §§ 40-35-303(c),
-306(a).




                                                 -12-
       For the same reasons that the record supports the trial court’s denial of judicial diversion, we
conclude that the record supports the trial court’s denial of full probation. This issue is without
merit.

III. Length of confinement
        The Defendant argues that the six month period of confinement ordered by the trial court is
excessive. The Defendant’s argument on this issue in her appellate brief is limited to the following
statement: “If a brief period of confinement is deemed to be necessary, [the Defendant] urges the
court to consider the principles of sentencing under the Criminal Sentencing Reform Act and to use
its discretion in ordering an appropriate term of incarceration.” We are not persuaded that the
Defendant’s six month term of confinement is excessive or is in any way contrary to the principles
of sentencing. The trial court conducted an extensive sentencing hearing and issued a
comprehensive order addressing all of the issues raised. The trial court, and not this Court, was in
a position to observe the Defendant and assess her credibility and potential for rehabilitation. We
see no error by the trial court in ordering the Defendant to serve six months in confinement. No error
having been demonstrated, we hold this issue to be without merit.

IV. Order that period of confinement be served “day per day”
       The trial court ordered the Defendant to serve six months of confinement in the workhouse
“day per day.” In this, the trial court erred.

          Where a period of confinement is imposed, an order of day-for-day service is
          impermissible because a trial court cannot deny a defendant the statutory right to earn
          good conduct credits or authorized work credits where the defendant receives a
          sentence of split confinement and becomes a county jail inmate.

 State v. Chris E. Hixson, No. M2002-03141-CCA-R3-CD, 2004 WL 741670, at *2 (Tenn. Crim.
App., Nashville, April 7, 2004). Good conduct credits apply to felons serving less than one year in
the county workhouse. See Tenn. Code Ann. § 41-2-111(b); State v. Michael E. Owenby, No.
E2001-02012-CCA-R3-CD, 2002 WL 2012653, at *3 (Tenn. Crim. App., Knoxville, Aug. 28, 2002).

       We note, however, that the actual judgment entered against the Defendant on October 11,
      6
2004, makes no reference to the Defendant serving her confinement “day for day.” The only
document in which we have found this language is the trial court’s written order setting forth the
judge’s findings of fact and conclusions of law regarding the Defendant’s sentence, which order was
entered on October 7, 2004. Out of an abundance of caution, we hereby modify the order to the
extent of deleting the “day per day” language. The Defendant will thus be entitled to any good

          6
          In fact, the technical record before this Court contains two judgments memorializing the Defendant’s
conviction. The first was entered on April 23, 2004, the same date as the Defendant’s sentencing hearing. This initial
judgment indicates that the Defendant is sentenced to three years in the W orkhouse. The second judgment, entered
October 11, 2004, differs only insofar as it indicates that the Defendant is to serve six months in confinement prior to
being released on probation. Neither judgment document makes a reference to “day for day” service of the period of
confinement.

                                                         -13-
conduct credits she earns, which will apply toward her six months of confinement. See Owenby,
2002 WL 2012653, at *3.

                                         CONCLUSION
       The judgment of the trial court is affirmed.



                                                   ___________________________________
                                                   DAVID H. WELLES, JUDGE




                                            -14-